department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date uil code certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx you have failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 sec_1_6033-2 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ended december and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dal dallas tx department of the treasury date date taxpayer_identification_number form_990 return tax_year s ended dec 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer year period ended dec 20xx tax identification_number explanations of items issue should the exempt status of revenue code irc as an organization described in sec_501 be revoked effective january 20xx under sec_501 of the internal facts form_1023 form_1023 application_for recognition of exemption under sec_501 of the international revenue code was signed and filed on november 20xx stating that the primary purpose and mission is to address the problem of hunger and food insecurity in our will be an communities by soliciting and distributing surplus food and non-food items the additional resource for families and individuals who are struggling to make ends meet internal_revenue_service granted exempt status to on january 20xx article of incorporation the articles of incorporation of the - were filed on august 20xx in the state of _ inthe articles of incorporation it provided that the specific purpose of to collect provisions to distribute to indigent families is to raise funds and forms the form_990 for the year 20xx was filed electronically by the corporate executive officer on november 20xx the part of the form_990 provided its exempt_activities are to solicit and distribute surplus food and non-food items to those who are struggling to make ends meet the form_990 provided that contribution cash and fair_market_value of the non-cash contributions received were dollar_figure and received a total contribution of dollar_figure respectively dollar_figure among the total the schedule b of form_990 listed were food donations made to respectively were dollar_figure donors that made food donations to and dollar_figure a dollar_figure donors fair_market_value of the the and dollar_figure interview with officer the corporate executive officer ceo of 20xx at offices of located at was interviewed on june form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx was asked who is qualified to come to receive food he indicated that everyone can get help with a small donation of dollar_figure food bank charges dollar_figure distribute per pond to distribute further and charges about dollar_figure __ per pond to per cart of food he further explained that -_ regional was asked the payment methods that the used he indicated that accepts cash check and credit card received approximately dollar_figure does not accept food stamps he also indicated that and provided food for to families a day was asked how the cash in the cash register was handled he indicated that the store manager deposited cash checks and credits in the bank every few days he further explained that it however the store manager would count the money every hour does not have a cash register because the volunteers did not know how to use was asked who recorded the cash received from the food bank operation every day he indicated that the store manager the cash received every day he also indicated that when the organization received them or bookkeeper recorded or would deposit the checks also explained how the daily cash was handled has a manager in the store to take care the daily operation because he is not in during the interview appointment he explained the food bank to monitor the activities every day he further explained that sometimes at the end of the day the volunteers did not have money to go home the manager would take some money from the cash register and gave money to the volunteers also if someone took the money from the cash register he would not know because there was no tape in the cash register and he was not there information_document_request idr idr idr requested records such as cash donations non-cash donations information on volunteers and gross_receipts none of the records requested for information on cash donations non-cash donations volunteers and gross_receipts was provided idr in order to determine whether regulations of charitable organizations idr asked for the following operates its exempt_activities according to the rules and e e copies of supporting documents of the business_expenses copies of supporting documents of non-cash donations and cash donations a response was received on january 20xx it provided the following form 886-a catalog number 20810w department of the treasury-internal revenue service publish no irs gov page schedule number or exhibit name of taxpayer tax identification_number explanations of items form 886-a rev date year period ended dec 20xx e donors’ names and information on the non-cash donations made to of the donors’ names and the total fair market thetable contained during the year 20xx among the donors values of the donations were the same as the non-cash donation listed in the schedule b of 20xx form_990 the donors were and dollar_figure were donations made to _ and the total fair market values of the food donations were dollar_figure and the total fair market values of the food respectively the other and were dollar_figure respectively donors and dollar_figure and dollar_figure dollar_figure f no requested supporting documents of the noncash donation were provided idr to provide supporting documents to demonstrate the food bank operation idr asked idr also asked __ to provide copies of delivery confirmation and supporting documents to demonstrate when the non-cash donation contribution were received and how the fair market values of the non-cash donations were determination a narrative prepared by july 20xx via fax truck to explain the daily food bank operation was received on it indicated that the donated food were weighted and loaded into the in addition the weights were recorded and gave to the store manager idr none of the requested supporting documents were provided to demonstrate whether the expenditures were used for furthering its exempt purposes on many occasions has tried to establish some sort of the narrative further explained that inventory and accountability of how much food is being brought in how much food is being provided to participants how much food is being bulk sold and how much is being thrown out however it is practically impossible to have the accountability because so much of the food is being thrown out other is being spoiled and the food does not have a predetermined and consistent quality a daily cash operation spreadsheet from __ was received on september 20xx the daily cash operation spreadsheet provided the revenue expenses and descriptions of expenses furthermore the daily cash operation spreadsheet provided the amounts paid and the names of individuals volunteers who received the payments department of the treasury-internal revenue service publish no irs gov page to provide all bank financial records pertaining to idr asked _ and related business entities whether held jointly or severally or as trustee or fiduciary as well as custodian executor or guardian which includes any other entities in which these individuals may have a financial interest and or form 886-a catalog number 20810w none of the requested supporting documents were provided is part of schedule number or exhibit form 886-a rev date year period ended dec 20xx explanations of items tax identification_number name of taxpayer idr idr asked __ to provide written explanations and contemporaneous documentation to substantiate the expenses that were recorded in the daily operation spreadsheet including but not limited to copies of the receipts and logs for selected periods no explanations and contemporaneous documentation were provided was asked to provide copies of supporting documents to demonstrate that the fair also market values of the non-cash donations received were computed accurately none of the requested supporting documents were provided idr information_document_request asked __ to explain and provide supporting documents to demonstrate that the fair market values of the non-cash donations received were computed accurately also was asked to provide copies of all documents that were provided by _ to the donors with the donations the documents requested included but were not limited to monthly reports shipping confirmation and acknowledgment letters none of the requested supporting documents were provided non-cash donors’ confirmations third party contacts were made to the non-cash donors listed on the schedule b of form_990 they are - and 20xx a third party information inquiry letter was sent to 20xx at the address shown on the schedule b of form_990 on november a response from did not make any donations to any organization dated december 20xx indicated that a third party information inquiry letter was sent to address shown on the schedule b of form_990 on november 20xx at the a response dated december 20xx from december 20xx from big_number bs and found that the actual amount was big_number ibs the balance of big_number lbs was donated by and several smaller meat companies the letter states to the letter indicated that provided a letter dated reported to that will amend its return form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date year period ended dec 20xx explanations of items tax identification_number name of taxpayer the letter further explained that due to a change_of service in 20xx to computerized recording they do not have detailed records of 20xx to date for each donation or weights they also changed their email which deleted most of the saved emails however provided a detailed list of dates and weights that the list showed that there were a total of donations made from between february and december 20xx and the total weight of the donations was big_number ibs can submit for its tax purposes to a third party information inquiry letter was sent to address shown on the schedule b of form_990 on november 20xx at the a response from any documentation associated with the donation that they made to dated december 20xx indicated that they cannot find a third party information inquiry letter was sent to november 20xx at the address shown on the schedule b of form_990 on a letter response from different non-cash donations to and provided the donation receipts from receipts included date description quantity and value of the donations the total value of the donations was dollar_figure _ see exhibit for the donation receipts from indicated that they made the laws form_990 through emails stores in the year 20xx on november 20xx at the address shown a third party letter was sent to the on the schedule b of responded the request by providing a spreadsheet showing that _ received a total of big_number ibs donated food from their provided a pounds reported by the also letter to irs and indicated that the pounds shown on the spreadsheet were the sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page_ schedule number or exhibit name of taxpayer form 886-a rev date year period ended dec 20xx explanations of items tax identification_number sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational_test or the operational_test it is not exempt if an organization fails to sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6033 of the code states that in general every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may be forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page _6 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law government’s position continuous efforts have been made since may 20xx to obtain information from verify that the organization operated exclusively for an exempt_purpose the operation of a food bank upon initial contact ceo agreed to submit all requested information for the year under examination in order to show compliance in order to must demonstrate it engages primarily in activities in order to meet the operational_test which accomplish one or more exempt purposes specified in sec_501 see sec_1_501_c_3_-1 an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest information submitted is not sufficient to demonstrate that because has operated exclusively for charitable purposes provided a daily spreadsheet to demonstrate the cash operations of its food bank services however _ failed to provide any supporting documents to demonstrate the funds were used exclusively for one or more exempt purposes and no part of its net_earnings inure to the benefit of officers managers or any individuals provided a daily spreadsheet to demonstrate the cash operations of its food bank to showed that had paid individuals volunteers individuals volunteers and services the spreadsheet provided by during the year 20xx _ paid a total of dollar_figure un- named day labor some of the payments to the individuals volunteers were noted as business_expenses such as gas u-haul food expenses supply and barbeque the amounts received by the _ individuals volunteers were ranged from dollar_figure addition documents were provided with the daily cash operation spreadsheet to substantiate any of the expenses recorded including the payments to individuals volunteers and day labor did not report any compensations paid to the individuals volunteers on forms 1099-misc or forms w-2 paid to a day labor during the year 20xx no supporting hada total of dollar_figure todollar_figure in was asked to provide supporting documents such as donation acknowledgements receipts or delivery confirmations to demonstrate the amounts of non-cash donations received was unwilling or unable to provide any of the supporting documents the information inquiry letters were sent to the non-cash donors the information submitted by the non-cash donors show much less fair market values of foods were donated to then reported on its 20xx form_990 the organization has been unabie to reconcile this discrepancy form 886-a department of the treasury-internal revenue service catalog number 20810w page_7 publish no irs gov schedule number or exhibit form 886-a rev date year period ended dec 20xx explanations of items tax identification_number name of taxpayer thus _ has failed to demonstrate the amounts of non-cash donations received were accurately reported on its 20xx form_990 foods were properly distributed to the needy individuals and no part of the donated foods were used to the benefit of the officers managers and volunteers that run the organization failed to demonstrate the donated n addition was unwilling or unable to provide the records necessary to support and substantiate the financial information reported on its annual return the information provided to internal_revenue_service to explain the transactions did not match the records that were failed to contemporaneously prepared and provided to the non-cash donors accordingly comply with requirements under the code sec_6001 and sec_6033 and the regulations thereunder therefore revocation is proposed as of january 20xx form_1120 returns should be filed for tax periods after december 20xx conclusion in order for the organization to be considered an exempt_organization under sec_501 it failed to meet the operational is required to be organized and operated for exempt purposes test for a sec_501 organization because _ failed to demonstrate that the funds were used for furthering its exempt purposes and no part of the funds were used to the benefit of the officers managers and volunteers in addition _ failed to demonstrate the donated foods were properly distributed to the needy individuals and no part of the donated foods were used to the benefit of the officers managers and volunteers that run the organization paid a total of dollar_figure to individuals volunteers and un-named day labor _ failed to report any compensations paid to the individuals volunteers on forms 1099-misc or forms w-2 failed to comply with requirements under the code sec_6001 and sec_6033 and the regulation because substantiate the financial information reported on its annual return was unwilling or unable to provide the records necessary to support and therefore revocation is proposed as of january 20xx form_1120 returns should be filed for tax periods after december 20xx publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx tax identification_number exhibit - donation receipts from se got ei faces x aan ss ne eee ok ce ker kerk aad ead ug fe cer ad stee ccm atin sato eo se fos a se bare ae aa department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page schedule number or exhibit form 886-a rev date year period ended dec 20xx explanations of items tax identification_number name of taxpayer exhibit - donation receipts from continued xe sar ee oc a as ajo sy e202 voie ss tok gees te gating at ee eaeiy ree cet ae ee tee nate at a ‘ bm form 886-a _ publish no irs gov department catalog number 20810w page of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended dec 20xx exhibit - donation receipts from continued ex iave co ieee s sas ae ere gg seat sit é ss see ree a a hail geeal veed acter ‘ are ae i ff x p sec_2 o emer se re ae ker ry cr ge ge ee ee department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page__11 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx exhibit - donation receipts from continued so ee bases sud brl manos ghee ep ep teel v weed eet ete form 886-a catalog number 20810w publish no irs gov page department of the treasury-internal revenue service schedule number or exhibit ‘on januan tea form 886-a explanations of items name of taxpayer year period ended dec 20xx tax identification_number exhibit - donation receipts from continued in receipt eta fete cb ricnnenenncens bee eee ee bas sass sss at ao tee epee dw keg ed aieaiting he cate af the cae form 886-a catalog number 20810w _publish no irs gov page_13 department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date year period ended dec 20xx explanations of items tax identification_number name of taxpayer exhibit - donation receipts from continued donation receipt es bree ea we ‘ - r heaill eo ee ar i206 eames phs cr pe os es tee eae eer ete aate yr ee et fed me as har ety eed ee ce ee ge se ce et _14 _ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date year period ended dec 20xx explanations of items tax identification_number name of taxpayer exhibit -- donation receipts from continued eecroerm tate v eed eer ede cecosssa ma greet ss bop ro sec_15 _ publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev januacy name of taxpayer year period ended dec 20xx tax identification_number explanations of items exhibit - donation receipts from continued form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number dec 20xx year period ended exhibit - donation receipts from continued ee nan re aoe score dedad ateed amdriieeaom e e soe stile es ma pe department of the treasury-internal revenue service catalog number 20810w page_ form 886-a publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx exhibit - donation receipts from continued lion beg hike bs gy ys ee x fad he mass atet v eee eat teatice a b17 ae by acc ae es form 886-a department of the treasury-internal revenue service publish no irs gov page catalog number schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended dec 20xx tax identification_number exhibit - donation receipts from continued donation beceiet eee pattet v mee eety teed bee eee e ss es oo a fa 4-xx pa ss form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended dec 20xx exhibit -- donation receipts from continued ao st rie see 2s ae department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov
